Mr. President of the General Assembly,
Mr. Secretary-General,
Distinguished delegates,
Let me begin by warmly congratulating His Excellency Ambassador Volkan Bozkir of Turkey, on his election to the prestigious post of General Assembly President.
Mr. President, Albania is honoured to serve, under your leadership, as Vice- President of the 75th session of the General Assembly, representing the Eastern European Group.
You can fully count on our committed support and partnership, throughout this historic session.
Mr. President,
During the 75 years of existence of the United Nations, we have had plenty of reasons to be proud of. As a result of global cooperation in the framework of the UN, we have managed to prevent major military conflagrations and reduce human suffering.
The 75th anniversary of the United Nations is a historic milestone and should serve as a time of reflection on how to strengthen the UN and make it more effective in addressing the global and unprecedented challenges that our societies are facing.
Mr. President,
The COVID-19 pandemic has plunged the world into a deep health and economic crisis. Its socio-economic consequences will certainly play out for many years to come, with unpredictable consequences for global peace and security.
The current crisis threatens to slow down and even reverse the progress on the new Sustainable Development Goals.
Food security, poverty eradication, economic development, climate change and gender equality are at stake, exacerbating the existing vulnerabilities and inequalities within and among countries.
How we respond will determine how fast the world recovers, and will shape our ability to achieve the Sustainable Development Goals and manage other global challenges.
The global response to the coronavirus pandemic has tested multilateralism and exposed the limitations of existing international institutions. But it has also demonstrated the alarming consequences of faltering global cooperation.
The pandemic has shed a new light on humanity’s need for a strengthened multilateral system, based on the principles and ideals enshrined in the UN Charter and the international law.
The United Nations should be at the centre of an inclusive and effective multilateralism, where international organizations, financial institutions, civil society, the business community, and other stakeholders, operate through closer institutional links.
In this regard, we strongly support the vision and the ambitious reform agenda of the UN Secretary-General. Albania is convinced that a reformed United Nations will deliver a more integrated and system-wide approach to achieve the 2030 Agenda and make sure no one is left behind.
Distinguished delegates,
At this critical moment, we must respond to the fears and hopes of the people we serve.
In order to flatten the curve of the pandemic and prevent a global economic crisis, we must react collectively, in the spirit of unity and solidarity.
I would like to take this opportunity to commend the United Nations for mobilizing support in terms of personal protective equipment and other medical supplies to more than 130 countries, as well as to ongoing efforts to accelerate research and development for a vaccine, which should be affordable and accessible to all the people across the globe.
Mr. President,
2019 was a difficult year for Albania. We were struck by two powerful earthquakes, which left more than 50 people dead and a billion of US dollars in damages.
We are grateful to those friendly nations who helped us in our time of need, and provided financial and in-kind support to our ongoing reconstruction efforts.
We are also grateful of the support that we have received from the United Nations, that proved to be a true partner.
Its agencies were engaged from day one. Rescue and relief experts were deployed immediately, supporting our national authorities alongside partners from Europe and elsewhere.
And then COVID-19 hit. The World Health Organization has accompanied our response every step of the way. Jointly, the UN has also prepared a socio-economic response plan to ensure coordinated action across the UN, and efficient support to the national response.
Albania is working hard to achieve the United Nations global goal to reduce greenhouse gas emissions by 45 per cent in the next decade, and to net zero emissions by 2050, in accordance with Paris Agreement.
In addition, we have adopted the Strategy on Climate Change and the Mitigation Action Plan of greenhouse gas emissions.
As Albania strives to make full use of its economic potential, we have aligned our national priorities and objectives to the 2030 Sustainable Development Agenda and the National Strategy for Development and Integration.
Very important objectives of this Strategy are the protection of Roma and Egyptians communities, persons with disabilities, and other potentially vulnerable and marginalized groups.
Progress has also been made in terms of gender equality, with the number of women working in state institutions and public administration growing by the day.
Mr. President,
We need to pay special attention to the needs of the most vulnerable groups, especially to those of young people. The economic effects resulting from the pandemic will lead to increased numbers of unemployed young people, prompting them to flee their country of origin.
This is undoubtedly a global threat, affecting especially those countries with fragile economies.
Distinguished delegates,
Albania’s OSCE Chairmanship 2020 is a tangible demonstration of our steadfast commitment to promote international peace and security through dialogue and multilateral co-operation, at a time of raising tensions and polarisation.
In its capacity as Chair of the OSCE, Albania has strongly supported the call of the United Nations Secretary-General for a global ceasefire.
In order to continue to actively participate in creating stability and security, Albania has presented its candidature for election as a non-permanent member of the Security Council, for the mandate 2022-2023.
Albania firmly believes that multilateralism is key in tackling global challenges. We will offer a proactive contribution to international peace and security through our own regional experience, as a key factor for peace, stability, and security.
We will take an active, constructive, and mature approach and we will act with responsibility to strengthen multilateralism through partnerships and cooperation.
I seize this opportunity to call on all the esteemed nations of the General Assembly to support Albania’s Security Council bid for 2022-2023.
Mr. President,
In today’s complex and interconnected world, modest countries like Albania may not be expected to compete with their economies and material assets.
They can, nonetheless, contribute in enriching the world with what they have most precious: identity, history, culture, traditions and values.
One of the traditions that we value and cherish the most it’s the unique interreligious harmony that reigns in Albania.
Although Albanians traditionally belong to different religious — they have peacefully lived side by side, since times immemorial. When Pope Francis visited Albania in 2014, he spoke of “religious fraternity”.
Last year, we organized in Albania a regional conference, “Religion as an Instrument for Peace”, in collaboration with the US State Department, with the aim to advance religion freedom as a fundamental human rights issue.
This precious heritage of interreligious and cultural tolerance defines who we are as a nation. The exceptional story of how Albanians risked their lives to protect and rescue the Jews during the Holocaust is a remarkable expression of our spirit of tolerance, compassion and respect towards our fellow human beings.
Albania is proud to offer the world a message of co existence and dialogue between religions.
It’s a message that can serve as a powerful antidote against rising intolerance and violent extremism that undermine peace and security.
Distinguished delegates,
European Union accession continues to be Albania’s most important strategic objective.
Earlier this year we welcomed EU Council political decision to open accession talks with Albania.
We are fully aware that we need to fulfill the pending benchmarks before the first intergovernmental conference.
This process requires a concert of efforts at national level, with a determined government leadership heading the way towards genuine and sustainable reforms.
Renewed commitment is expected to deliver concrete results in key benchmarks related to democratic functioning and rule of law, which will have to reflect crossparty political consensus and serve to the overall stability of the country.
We have expressed our sincere gratitude to European institutions and member states for their assistance in recovering from the earthquake that struck us and the COVID-19 pandemic repercussions.
Albania continues to fully align itself with EU foreign policy in the region, taking pride of our firm European and Euro-Atlantic alliance of shared values.
Mr. President,
Albania is aware of its obligations as a responsible member of the international community.
In its ongoing efforts to build peace and security, Albania has contributed with troops, under the umbrella of UN, EU and NATO, in different peacekeeping operations in South Sudan, Kosova, Bosnia and Herzegovina, Mali and Afghanistan.
Our primary goal and interest are to ensure lasting peace and stability in our region, the Western Balkans.
Our region has had a tragic history of dictatorships, oppression and military conflicts. Despite the difficult legacy that still haunts the region, significant progress has been made over the past two decades, largely thanks to the cycle of reforms triggered by the ongoing NATO and European Union enlargement processes.
We encourage and welcome the fact that the Albanian factor continues to support the European and Euro Atlantic course throughout the region, strengthening at the same time regional cooperation and ownership of ambitious projects.
We welcome the agreement on economic normalization between Kosova and Serbia, brokered and guaranteed by the President of the United States, Donald Trump.
We remain hopeful that this agreement will inject new dynamism in the relations between Kosova and Serbia.
Both countries should seize this opportunity to conclude a final and legally binding agreement of mutual recognition and full normalization of their relations, with the mediation of the European Union.
Albania strongly believes that the Republic of Kosova is an exporter of security and stability in the Balkans.
Kosova has established a solid constitutional and legal framework that provide for unprecedented protection of the rights of minorities and their cultural heritage. This is fully in line and often exceeds the relevant European acquis in terms of human rights protection.
Kosova is today a member of many international organizations and regional initiatives.
The membership of Kosova to all the international organizations, United Nations included, would not only benefit Kosova, but also the whole international community.
In concluding Mr. President, I would like to reaffirm once again Albania’s committed support to a reformed and reinvigorated rule-based order, with the United Nations at its centre. We, Member States, must do our part in upholding and strengthening the multilateral system in order to benefit from it.
Thank you for your kind attention!